EXHIBIT 10.32
 
 
ASSIGNMENT AGREEMENT


Agreement made this 29th day of September, 2010, between William Rast Licensing,
LLC (“WRL”) and Rosenthal & Rosenthal, Inc. (“Rosenthal”).


W I T N E S S E T H


WHEREAS, Rosenthal and William Rast Sourcing, LLC (“Client”) have entered or
will enter into a factoring agreement dated September 29, 2010 (the “Factoring
Agreement”) of which WRL has entered into a guaranty in favor of Rosenthal; and


WHEREAS, WRL and Viva Optique, Inc. (“Licensee”) entered into a License
Agreement dated as of December 3, 2009, pursuant to which, among other things,
Licensee was granted a license for the use of the trademark “William Rast” (the
“License Agreement”); and


WHEREAS, WRL desires to induce Rosenthal to make advances to Client pursuant to
the Factoring Agreement, and has agreed to provide Rosenthal with additional
security for the Obligations (as such term is defined in the Factoring
Agreement), to wit, a security interest in and right to receive directly from
Licensee all royalty payments due under the License Agreement (the “Royalty
Payments”).


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other valuable consideration, receipt whereof is hereby acknowledged, the
parties hereto have agreed as follows:


1.           WRL represents and warrants that annexed hereto are true and
correct copies of (a) the License Agreement and (b) to WRL’s knowledge, no
default has occurred thereunder.


2.            As security for the full and timely payment and performance of the
Obligations, WRL hereby irrevocably assigns, transfers and sets over unto
Rosenthal and grants to Rosenthal a security interest in and to all of its
right, title and interest in and to all monies and claims for monies due or to
become due to WRL under the License Agreement including, without limitation, the
Royalty Payments.


3.           WRL hereby irrevocably authorizes and empowers Rosenthal, at any
time after Rosenthal has sent WRL a notice of a default under the Factoring
Agreement (the “Trigger Notice”), to ask, demand, receive, receipt and give
acquittance for any and all such monies hereby assigned to endorse any checks or
other orders for the payment of money payable to WRL pursuant to the License
Agreement and, in its discretion, to file any claims or take any action or
commence proceeding in its own name or the name of WRL or otherwise, which
Rosenthal may deem necessary or advisable to enforce its rights pursuant to this
Agreement.  WRL agrees that it will at all times hereafter at the request of
Rosenthal, make do and execute all such further acts, agreements, assurances and
other documents and instruments as shall be reasonably required to enable
Rosenthal, at any time after and during the continuance of Client’s default
under the Factoring Agreement, to collect all sums due or to become due under or
in

 
 

--------------------------------------------------------------------------------

 

connection with the Licensing Agreement according to the intent and purpose of
this Agreement.  Rosenthal agrees that it will not send the Trigger notice to
Licensee unless and until it has a reasonable belief that a default has occurred
under the Factoring Agreement.


4.           WRL will not, without the prior written consent of Rosenthal, amend
or consent to an amendment of the License Agreement.


IN WITNESS WHEREOF, the parties hereto have caused these presents to be executed
by their corporate officers thereunto duly authorized and their corporate seals
to be hereto affixed as of the 29th day of September, 2010.


WILLIAM RAST LICENSING, LLC


By:  /s/ Colin Dyne            
Name:  Colin Dyne
Title:


Accepted:


ROSENTHAL & ROSENTHAL, INC.


By:               
J. Michael Stanley
Managing Director




The undersigned hereby: (1) consents in all respects to the foregoing Agreement
(the “Subject Agreement”) and, at all times after the Trigger Notice is received
by it from Rosenthal until instructed otherwise by Rosenthal, agrees to pay
directly and only to Rosenthal & Rosenthal, Inc. at 1370 Broadway, New York,
NY  10018 (“Rosenthal”) any and all sums payable by the undersigned to William
Rast Licensing, LLC pursuant to the License Agreement (as such terms are defined
in the Subject Agreement); and (2) represents and warrants that the document
annexed to the Subject Agreement (a) is a true and correct copy of the License
Agreement; (b) is in full force and effect and (c) to the undersigned’s
knowledge, no default has occurred thereunder; and (3) agrees not to (a) amend
or (b) consent to the amendment of the License Agreement without the prior
written consent of Rosenthal.


Any notice which, pursuant to the terms hereof must be sent by Rosenthal to the
undersigned must be sent by certified or registered mail and shall be deemed
given and effective when received by Licensee at: Viva Optique, Inc., 3140 Rte.
22 W, Somerville, NJ  08876, Attention: ____________.



 
VIVA OPTIQUE, INC.
 
By: ________________________
Name:
Title:




 
2

--------------------------------------------------------------------------------

 
